DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because
they include the following reference character(s) not mentioned in the description: fig. 6, element 37.  
fig. 6 shows a line with no label.  
reference characters “36" and "38" have both been used to designate “free, straight edge” (see para. [24], line 10; para. [25], lines 9-10 and 15) and reference characters “34" and "36" have both been used to designate “fixed, straight edge” (see para. [22], line 24). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both “fixed, straight edge” and “the first side”  (see para. [22], lines 26-27) and reference character “36” has been used to designate both “free, straight edge” and “the second side” (see para. [22], lines 26-27). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second end of the second lanyard engages a first actuator that can selectively move the location of the second end of the second lanyard; and the second end of the fourth lanyard engages a second actuator that can selectively move the location of the second end of the fourth lanyard” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities: 
In para. [5], line 17 “stain” should be corrected to “strain”
In para. [30], line 10 “of the reflect” is unclear and should be corrected to “of the reflector 24”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “a concave exterior surface opposite the concave exterior surface”. This is unclear because only a convex exterior surface can be opposite a concave exterior surface. This limitation appears to claim that a surface is opposite itself, which has no physical meaning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN 104009278 A), hereinafter referred to as “Shi”, in view of Greschik (WO 2016142724 A1), hereinafter referred to as “Greschick”.
Regarding claim 1, Shi teaches a deployable cylindrical parabolic antenna comprising: a reflector (fig. 5 as annotated below, mesh; para. [0024], [0029]) capable of being deformed from a first shape (fig. 3; para. [0029]) with a first amount of strain energy to a second shape (fig. 5; para. [0029]) in which the reflector (fig. 5 as annotated below, mesh) has a second amount of strain energy that is greater than the first amount of strain energy (para. [0043] – the second shape is unfolded and thus as the elastic deformation energy increases the strain increases as well); a deployment system (figs. 3-5, elements A, B, C, and 48; para. [0031]) for maintaining the reflector (fig. 5 as annotated below, mesh) in the second shape (fig. 5) and selectively allowing the reflector (fig. 5 as annotated below, mesh) to transition from the second shape (fig. 5) towards the first shape (fig. 3) but preventing the reflector (fig. 5 as annotated below, mesh) from reaching the first shape such that the reflector (fig. 5 as annotated below, mesh) has a third shape (fig. 4) in which at least a portion of the reflector (fig. 5 as annotated below, mesh) has a cylindrical parabolic shape (fig. 4; para. [0029]) and by the at least a portion of the reflector (fig. 5 as annotated below, mesh) having a cylindrical parabolic shape (fig. 4; para. [0029]).
Shi does not explicitly teach a feed antenna located to receive an electromagnetic signal reflected by the at least a portion of the reflector having a cylindrical parabolic shape.

The combination of Shi and Greschik do not explicitly teach a feed antenna located to receive an electromagnetic signal reflected by the at least a portion of the reflector having a cylindrical parabolic shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reflector system described in Shi with the feed described in Greschik, such that a feed antenna (Greschik, figs. 11-12, element 12) located to receive an electromagnetic signal reflected by the at least a portion of the reflector (Greschik, fig. 11, element 11; p. 25, lines 1-3) having a cylindrical parabolic shape (Shi, para. [0029]). 
Doing so allows for providing the reflector with a signal.
Additionally, it has been held that the recitation that an element is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a positively recited structural limitation in any patentable sense. In re Hutchison, 69 USPQ 138. In this case prior art applied here in is construed as at least possessing the ability to deform from a first to a second shape.

    PNG
    media_image1.png
    525
    429
    media_image1.png
    Greyscale

Regarding claim 2, Shi teaches the reflector (fig. 5 as annotated above, mesh) has a straight edge (fig. 4 as annotated below, straight edge) adapted to have a fixed angular relationship to a mounting structure (fig. 4, element 60; para. [0057]) and a pair of locations that define a line (fig. 4 as annotated below, line) that is substantially parallel to, and spaced from, the straight edge when the straight edge is in the fixed angular relationship (fig. 4 as annotated below, line and straight edge) and the reflector (fig. 5 as annotated above, mesh) is in the third shape (fig. 4).

    PNG
    media_image2.png
    720
    447
    media_image2.png
    Greyscale

Regarding claim 3, Shi teaches  the deployment system (figs. 3-5, elements A, B, C, and 48) includes first, second, third and fourth lanyards (fig. 5, element 48; para. [0043]) with each of the first, second, third, and fourth lanyards (fig. 5, element 48) having a first end and a second end that is separated from the first end (fig. 5 as annotated above, line); a first end of each of the first and second lanyards (fig. 5, element 48) engaging one location of the pair of locations (fig. 5 as annotated above, line); and a first end of each of the third and fourth lanyards (fig. 5, element 48) engaging the other location of the pair of locations (fig. 5 as annotated above, line) (para. [0048]).
Regarding claim 5, Shi does not teach the second end of the second lanyard engages a first actuator that can selectively move the location of the second end of the second lanyard; and the second end of the fourth lanyard engages a second actuator that can selectively move the location of the second end of the fourth lanyard.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reflector system described in Shi with the actuators described in Greschik. Doing so allows for adjustment of the system (Greschik, p. 24, lines 29-30).
Regarding claim 6, Shi teaches a standoff (fig. 7 as annotated below, standoff) that extends away from the from the line (fig. 7 as annotated below, line), the standoff (fig. 7 as annotated below, standoff) having a pair of engagement locations that define a line (annotated fig. 7 shows the line introduced in claim 2 is parallel to the standoff, and thus has analogous engagement locations) that is substantially parallel to, and spaced from, the straight edge (fig. 4 as annotated above, straight edge) (the standoff is parallel to the line introduced in claim 2, and hence parallel to the straight edge) when the straight edge (fig. 4 as annotated above, straight edge) is in the fixed angular relationship (fig. 4) and the reflector (fig. 5 as annotated above, mesh) is in the third shape (fig. 4).

    PNG
    media_image3.png
    760
    505
    media_image3.png
    Greyscale

Regarding claim 8, Shi teaches when the reflector (fig. 5 as annotated above, mesh) is in the third shape (fig. 4), the reflector has a concave exterior surface (fig. 4; para. [0029]) that has the at least a portion of the reflector (fig. 5 as annotated above, mesh) that has the cylindrical parabolic shape (fig. 4; para. [0029]) and a convex exterior surface opposite the concave exterior surface (fig. 4; para. [0029]).
As stated above in the 35 USC § 112 rejection, this claim is interpreted to read “a convex exterior surface opposite the concave exterior surface”, as best understand.
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Greschik as applied to claims 1-3 and 5 above, and further in view of Hand et al. (US 20150102973 A1), hereinafter referred to as “Hand ‘973”.
Regarding claim 9, the combination of Shi and Greschik, as modified, does not teach at least one reflectarray element located adjacent to a convex exterior surface of the reflector and separated from the convex exterior surface by a dielectric.
Hand ‘973 teaches at least one reflectarray element (fig. 2, element 58; para. [0023]) located adjacent to a convex exterior surface of the reflector (para. [0015]) and separated from the convex exterior surface by a dielectric (fig. 2, element 60) para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of devices described in Shi and Greschik with the reflectarray described in Hand ‘973. Doing so allows for a smaller and more cost-effective reflector system (Hand ‘973, para. [0043])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Greschik as applied to claims 1-3 and 5 above, and further in view of Scolamiero et al. (US 8860627 B2), hereinafter referred to as “Scolamiero”.
Regarding claim 10, the combination of Shi and Greschik, as modified, does not teach at least one piezoelectric actuator operatively attached to a convex exterior surface of the reflector.
Scolamiero teaches at least one piezoelectric actuator (fig. 1, element 20; col. 4, lines 46-50) operatively attached to a convex exterior surface (fig. 1, element 12; col. 4, lines 19-22) of the reflector (fig. 1, elements 11,12, and 13; col. 4, lines 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of devices described in Shi and Greschik with .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Greschik as applied to claim 1 above, and further in view of Hand et al. (US 20190190146 A1), hereinafter referred to as “Hand ‘146”.
Regarding claim 11, the combination of Shi and Greschik, as modified, does not teach a subreflector positioned to reflect an electromagnetic signal from the reflector so as to engage the feed antenna.
Hand ‘146 teaches a subreflector (fig. 2, element 220; para. [0033]) positioned to reflect an electromagnetic signal from the reflector (fig. 2, element 210; para. [0033]) so as to engage the feed antenna (fig. 2, element 230; para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of devices described in Shi and Greschik with the subreflector described in Hand ‘146. Doing so allows for focusing the beam (Hand ‘146, para. [0033])
Regarding claim 12, the combination of Shi and Greschik, as modified, does not teach the subreflector having a reflective surface, wherein the reflective surface has one of: (a) a concave shape and (b) a convex shape.
Hand ‘146 teaches the subreflector (fig. 2, element 220; para. [0033]) having a reflective surface (fig. 2, element 220), wherein the reflective surface (fig. 2, element 220) has one of: (a) a concave shape (fig. 2, element 220; para. [0033]) and (b) a convex shape.
.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 4,. 
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of the deployment system includes first, second, third and fourth lanyards with each of the first, second, third, and fourth lanyards having a first end and a second end that is separated from the first end; a first end of each of the first and second lanyards engaging one location of the pair of engagement locations; and a first end of each of the third and fourth lanyards engaging the other location of the pair of engagement locations. The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Shi et al. (CN 104009278 A) teaches first, second, third and fourth lanyards with each of the first, second, third, and fourth lanyards having a first end and a second end that is separated from the first end (fig. 5, element 48; para. [0043]) and a standoff having a pair of engagement locations that define a line (fig. 7 as annotated above, standoff), but does not teach a first end of each of the first and second lanyards engaging one location of the pair of engagement locations; and a first end of each of the third and fourth lanyards engaging the other location of the pair of engagement locations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peck (US 6137454 A) discloses an unfurling cylindrical parabolic antenna, relevant to the cylindrical parabolic reflector deployment described in claim 1 of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




Examiner, Art Unit 2845
01/24/2022